Detailed Action
This office action is a response to an application filed on 11/06/2020 in which claims 1 – 20 are pending and ready for examination.
This application claims priority to Chinese patent application No. 201810147596.6 filed at the CNTPA on February 12, 2018

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 8/10/2020.
Drawings
The Examiner contends that the drawings submitted on 11/06/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1  -  20  are rejected under 35 U.S.C. 103 as being unpatentable over  ETSI TS 138 214 5G NR; Physical layer procedures for data (3GPP TS 38.214) hereafter ETSI  in view of 3GPP TSG RAN WGl Meeting AH-1801 .4.1 MediaTek Inc. On TBS determination procedure, hereafter MediaTek.
With regards to Claims 1, 11, ETSI teaches of a data communication processing method, applied to a communication device, comprising of acquiring a modulation order and a target code rate; calculating an intermediate number Ninfo of information bits according to a total number of resource elements, the modulation order and the target code rate; See ETSI PAGE 16; 5.1.3 Modulation order, target code rate, redundancy version and transport block size determination.. 2) Intermediate number of information bits (Ninfo) is obtained by Ninfo = NRE*R*Qm*·υ .See NR MCS and Code Rate are determined by a predefined table as in 38.214 - Table 5.1.3.1-1 and 38.214 - Table 5.1.3.1-2.
ETSI teaches the invention substantially as recited above. However, ETSI  does not teach of  quantizing the intermediate number Ninfo of the information bits to obtain a quantized intermediate number N'info, and 	determining a transport block size, TBS, according to the quantized intermediate number N'info. MediaTek.in the same field of endeavor teaches in Page 1 1 Introduction 
The following is extracted from Section 5.1.3.2 Transport block size determination of 3GPP TS 38.214, "NR; Physical layer procedures for data" [I]: quantized intermediate number of information bits.	
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ETSI.
One would have been motivated to modify ETSI in this manner so that an accurate TBS can be allocated.	

With regards to Claims 6, 16, ETSI teaches of a data communication processing method, applied to a communication device, comprising of determining a modulation order and a target code rate; calculating an intermediate number Ninfo of information bits according to a total number of resource elements, the modulation order and the target code rate; See ETSI PAGE 16;  5.1.3 Modulation order, target code rate, redundancy version and transport block size determination .. 2) Intermediate number of information bits (Ninfo) is obtained by Ninfo = NRE*R*Qm*·υ .See NR MCS and Code Rate are determined by a predefined table as in 38.214 - Table 5.1.3.1-1 and 38.214 - Table 5.1.3.1-2.
ETSI teaches the invention substantially as recited above. However, ETSI  does not teach of  quantizing the intermediate number Ninfo of the information bits to obtain a quantized intermediate number N'info, and 	determining a transport block size, TBS, according to the quantized intermediate number N'info. MediaTek.in the same field of endeavor teaches in  Page 1 1 Introduction 
The following is extracted from Section 5.1.3.2 Transport block size determination of 3GPP TS 38.214, "NR; Physical layer procedures for data" [I]: quantized intermediate number of information bits.	
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ETSI.
One would have been motivated to modify ETSI in this manner so that an accurate TBS can be allocated

With regards to Claim 2, 7, 12, 17, ETSI teaches of receiving control information from a wireless communication node, wherein the control information comprises: modulation and coding scheme, MCS, field information; 5.1.4 PDSCH resource mapping When receiving PDSCH not conveying [RAR, OSI, Paging, Msg4, SIB1], the REs corresponding to the union of configured or dynamically indicated resources in Subclauses 5.1.4.1, 5.1.4.2 and resources corresponding to SS/PBCH are declared as not available for PDSCH in Subclause 7.3.1.5 of [4, TS 38.211]. A UE is not expected to handle the case where PDSCH DM-RS REs are overlapping, even partially, with any RE(s) declared as not available for PDSCH.
and determining the modulation order and the target code rate from an MCS table according to the MCS field information; Page 19 5.1.3.2 Transport block size determination;  See NR MCS and Code Rate are determined by a predefined table as in 38.214 - Table 5.1.3.1-1 and 38.214 - Table 5.1.3.1-2.
With regards to Claim 3, 8, 13, 18, ETSI teaches of determining the MCS table from a plurality of MCS tables according to higher layer signaling; Page 19 5.1.3.2 Transport block size determination;  See NR MCS and Code Rate are determined by a predefined table as in 38.214 - Table 5.1.3.1-1 and 38.214 - Table 5.1.3.1-2.
With regards to Claim 4, 9, 14, 19, ETSI teaches where the one MCS table comprises at least the following fields: an MCS index, a modulation order, and a target code rate; Page 17 Table 5.1.3.1-1
wherein a maximum target code rate among all MCSs having a modulation order of 1 in the one MCS table is equal to a sum of a code rate of a mother code and Aa, wherein Aa is a real number reater than -0.08 and less than 0.08, Page 18 Table 5.1.3.1-2
With regards to Claim 5, 10, 15, 20, ETSI teaches where the one MCS table comprises at least the following fields: an MCS index, a modulation order, and a target code rate; Page 17 Table 5.1.3.1-1
where a maximum target code rate corresponding to the MCS having a modulation order of 1 is a ratio of 198 to 1024 Page 19 Table 5.1.3.1-3  MCS Index 5

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462